Title: To Benjamin Franklin from Madame Brillon, 16 [November] 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce mardi 16 [November 1779] a la thuillerie
Je vous assure mon bon papa que je méttrai toute mon attention a ne pas trop donnér pour les siffléts; s’ils n’ont guérre couttés a ma bourse, ils ont couttés chérs a mon coeur et votre léttre me prouve bien plus encore que mon éxpérience et mes refléctions, que j’ai souvent payés bien chérs de mauvais sifléts: j’ai cru par éxemple que lorsque j’aimois on devoit m’aimér, mesurant l’áme des autres a la miénne; j’ai rarement trouvés la valeur de ce que je donnois, ce qui s’appélle trop payér pour le siffét; j’ai cru ce que les gents disoient, parcequ’ils le disoient; et que je n’imaginois pas qu’on pû dire une chose, lorsqu’on pensoit le contraire; c’est de tous les siffléts celui qui m’a le plus coutté—je ne finirois pas si je faisois l’énumération de ce qu’il m’en a coutté en sottises et en siffléts; ce qui me consolle c’est que si j’ai été dupe, je n’en ai jamais fait; j’ai désiré le bien j’ai aimé franchement et n’en veut point a mes semblables d’éstre méchants: Le méchant doit éstre plaint, il ne peut éstre heureux! en méttant a part l’imagination et les érreurs qu’elle nous présentent sans césse, en nous en rapportant a la phillosophie et a la raison, il n’existe qu’un seul moyen a l’homme d’éstre heureux: qu’il soit bon. … Comment éstre bon? en n’agissant jamais que d’aprés son coeur—en se demandant toujours avant de faire une action si elle est juste—en choissisant bien ses amis en réspéctant les loix, les usages du pays qu’on habitte; en tâchant de voir juste dans tous les points possibles, de se dépouillér de tous préjugés, de toutes préventions, sans heurtér pour cela l’oppinion des autres; en sâchant s’occupér utillement dans son état, en en remplissant les devoirs; en faisant enfin ce qu’a toujours fait mon bon papa, qui n’a trop payé le sifflét qu’étant tout enfant et qui depuis ce tems a plains tous ceux qui les payoient au dela de leur valeur:				
De samedi en huit mon bon papa, je vous donnerai un peu de musique quélques parties d’échécs, et du thé; je compte revenir le jeudi vingt cinq de ce mois pour disnér: vous diraisje que j’aurai bien du plaisir a vous revoir! non! j’aime mieux vous le laissér deviner—la seule chose que je veuille vous dire sur cét article, c’est que vous pouvés croire que pérsonne au monde ne vous est plus sincérement attaché que moi, et que vous pouvés m’aimér en conséquençe sans craindre de trop donnér pour le sifflét:
Mr Brillon a bien ri des siffléts. Nous trouvons que ce que vous appellés votre mauvais françois, donne souvent du picquant a votre narration, par la construction de cértaines phrases, et par les mots que vous inventés: mr Brillon, mes enfants, ma mére, mon frére vous présentent leurs hommages et amitiés; nous faisons tous avéc votre pérmission mil compliments a mr votre fils:
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / a Passy prés Paris
